Citation Nr: 1444060	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 30, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD), on the basis of clear and unmistakable error (CUE) in a November 2007 RO decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970, including two tours in Vietnam, from April 1968 to April 1969 and from September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for psychiatric disability was received on May 12, 1980.  

2.  Service connection for PTSD was denied in a July 1984 Board decision that was not appealable.

3.  Pertinent service department records, which existed at the time of the July 1984 decision, were added to the record in May 2006.

4.  Service connection for PTSD, effective May 30, 2003, was granted in a November 2007 RO decision.

5.  The Veteran had PTSD due to service stressors when his claim was filed on May 12, 1980, and he has had it since then.

6.  The failure to assign an effective date of May 12, 1980, for service connection for psychiatric disability, now diagnosed as PTSD, in the November 2007 RO decision was clearly and unmistakably erroneous.
CONCLUSION OF LAW

The criteria for an effective date of May 12, 1980, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a) .

Generally, a rating decision becomes final if a timely notice of disagreement is not received and new and material evidence is not received within the appeal period.  38 U.S.C.A. § 7105 (West 2002);38 C.F.R. §§ 3.104 , 3.156 (2013).  However, where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of error. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14 .

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

38 C.F.R. § 3.156(c) (2007) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Factual Background and Analysis

The Board finds that the Veteran has contended, in effect, that the RO committed CUE in its November 2007 decision in assigning an effective date of May 30, 2003, for service connection for PTSD, the date of receipt of a claim to reopen, rather than the date of receipt of the initial claim for service connection.


The initial claim for service connection for a psychiatric disorder was received on May 12, 1980.  Service connection for PTSD was denied in a July 1984 Board decision.  That decision was not appealable.  In May 2006, during the pendency of a claim to reopen a claim for service connection for PTSD, the Veteran submitted official service records supporting the Veteran's role in significant combat during his two tours in Vietnam, including in an assigned role as door gunner.  These official service department records existed at the time of a July 1984 Board decision denying service connection for PTSD.  Therefore, the provisions of 38 C.F.R. § 3.156(c) were applicable in November 2007 when the RO granted service connection for PTSD, effective May 30, 2003, the date of receipt of the request to reopen the claim, rather than the date of receipt of the initial claim on May 12, 1980.  The provisions of 38 C.F.R. § 3.156 (c) are not discretionary.  Rather, 38 C.F.R. § 3.156(c)(1) dictates that VA "will reconsider" the initial claim upon receipt of the official service department records.   Consideration of the appropriate effective date under 38 C.F.R. § 3.156(c)(3) for the grant of service connection is also not discretionary, and hence failure to do so, which results in a manifestly different outcome in this case (an effective date for service connection over two decades later) constitutes CUE.  

The Veteran first submitted a claim for service connection for a nervous disorder in May 12, 1980.  Obtained VA treatment records in the course of that claim reflected diagnoses of passive-aggressive personality disorder, and Axis II psychiatric diagnosis, as well as a poorly identified "transient situational" condition, potentially an Axis I diagnosis.  The claim was first denied by the RO in July 1980. 

When the Veteran appealed that July 1980 decision he was afforded a hearing in October 1980 when he provided testimony addressing his service experiences and difficulties following service.  He stated that he had considerable combat experiences during his two tours in Vietnam with duties as a door gunner, as well as difficulties with memories of those experiences, and avoidance including leaving medical facilities after seeking help when questions were asked about what he experienced in Vietnam.  He also reported considerable self-isolation, mood issues, and violent behavior which he had difficulty controlling following his return from Vietnam.   

Upon a VA psychiatric examination for compensation purposes in February 1981 the Veteran was noted to have sought psychiatric help in 1976 and 1977 with only a few visits, with the tentative diagnosis assigned of "transient situation."  Beginning in 1979 he received regular treatment at a VA mental health clinic.  The Veteran related difficulties post service including considerable violent behavior.  The examiner diagnosed passive aggressive personality "with history of anxiety, depression and impulsive features superimposed."  The examiner did not assign a diagnosis to these "superimposed" mental health issues, and did not address the presence or absence of PTSD.  

The Board in a September 1981 decision denied service connection for a nervous disorder based on the absence of evidence of an acquired psychiatric disorder which began in service.  

In November 1981 the Veteran submitted a request to reopen a claim for service connection for a nervous condition.  In support of the request to reopen, the Veteran submitted a November 1981 clinical evaluation letter from a treating VA psychiatrist and the record of an October 1981 VA psychologist's clinical treatment evaluation.  The October 1981 psychologist's treatment evaluation noted that the Veteran had Vietnam combat experience about which he had guilt including survival guilt.  The Veteran also described social withdrawal and sexual impotence following service.  The Veteran exhibited emotional reactivity with crying during a session about the loss of a fellow soldier in a helicopter crash.  He exhibited continuing violence including a recent unprovoked fight about which he conveyed bewilderment.  The Veteran had episodes of social and occupational withdrawal including leaving various jobs as soon as an employer or fellow employee asked about his role in Vietnam.  He reported having worked as a truck driver following service but being currently unemployed and living in isolation.  The treating psychologist assessed that the Veteran, "leads a very constricted life with almost no social contacts."  The psychologist further noted that the Veteran was, "plagued by intrusive thoughts of combat experiences."  The treating VA psychiatrist in the November 1981 evaluation diagnosed chronic PTSD, passive-aggressive personality disorder, and personality and behavior changes secondary to a motorcycle accident in 1975.  

The RO in November 1981 denied the request to reopen.  The RO in January 1982 denied service connection for "post-traumatic stress neurosis" by interpreting the diagnosed PTSD as due to the Veteran's "traumatic childhood with delinquent and anti-social behavior."  Upon the Veteran's appeal of those decisions, the Board in December 1982 remanded the claim for service connection for post-traumatic stress neurosis.  

Upon August 1983 evaluation and testing by a treating VA clinical psychologist, the Veteran "appeared suspicious, belligerent, and uncooperative."  However, the examiner was ultimately able to obtain information and responses from the Veteran, including reports of combat experiences.  The Veteran "related his distress" to the death of his friend in Vietnam.  The examiner assessed that the Veteran suffered from survivor guilt, "lack of satisfying attachments in his present life, which he seems unable to develop," and "the need to continually re-work his memory of Vietnam combat experiences [....]" 

The treating VA psychiatrist in August 1983 assigned the same diagnoses as in November 1981, including chronic PTSD.  

The Veteran underwent a VA examination for compensation purposes in September 1983.  This examiner failed to review the findings and diagnoses of the treating VA psychologists and psychiatrist.  The examiner rather noted that the Veteran "does not at this time give an account that is specifically typical of post-traumatic stress syndrome [....]" and reiterated the prior diagnosis from the VA examination for compensation purposes in February 1981: "passive aggressive personality with history of anxiety, depression and impulsive behavior superimposed."  However, the examiner entirely failed to address stressor experiences in service or how specifically the diagnostic criteria for PTSD were not met.  

A report was then prepared by the VA Acting Director, Mental Health and Behavioral Science Service, dated in May 1984, in which the Acting Director noted the treating psychiatrist's diagnosis of PTSD, but concluded that there was "inadequate documentation of specific criteria to establish [PTSD] as a diagnosis."  The Acting Director did not seek out a more explanatory evaluation addressing the specific diagnostic criteria for PTSD, but instead concluded that a PTSD diagnosis could not be supported, relying on the absence of a, "specific stressor which was psychologically traumatic, and produced symptoms of PTSD."  

The Board finds the May 1984 assessment by the Acting Director misplaced, since the Veteran's engagement in heavy combat in service is itself a sufficient verification of the Veteran's reported combat stressors including witnessing the death of a friend and fellow soldier, without the necessity of otherwise corroborating the Veteran's alleged in-service stressors to support his PTSD diagnosis and claim.  38 C.F.R. § 3.304(f)(3).  Recently obtained service records confirming the Veteran's combat role including as a door gunner further support this conclusion.  

While there is some conflict in the evidence, the evidence of record in November 2007 established that the psychiatric symptoms experienced by the Veteran in May 1980 and thereafter were due, at least in part, to his service-connected PTSD.  Therefore, the proper effective date for service connection for PTSD is May 12, 1980.  


ORDER

An effective date of May 12, 1980, for service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


